DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4-5, 7, 14, 17-18 and 20 in the reply filed on 3/14/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrieu (8,162,103).
	With respect to claim 1, Barriue teaches a vehicle exhaust system (Figures 1-4) comprising: a tubular component (20) having an inner surface (clearly seen) and an 
	With respect to claim 4, Barriue teaches wherein the exhaust gases flow in an upstream direction due to the at least one directional change.  It is noted that at least some exhaust gas entering the volume #32 will flow in an upstream direction so as to completely fill the volume that is upstream of holes #34 I order to create enough pressure in volume #32 to force exhaust gas out through outlet #30, as is well known in the art.
	With respect to claim 5, Barriue teaches wherein a shape of the flow channel (32) is selected from one or more of a U-shape (clearly seen), an L-shape, a Z-shape, or a V-shape.  

	With respect to claim 14, Barriue teaches patch (Figures 1-4, #36) adapted to cover at least one opening (34) in a tubular component (20) of a vehicle exhaust system, wherein the tubular component (20) has an inner surface and an outer surface such that the inner surface defines a primary exhaust gas flow path (clearly seen), the patch (36) including: a plate (36) disposed on the tubular component (20), the plate (36) at least partially defining at least one flow channel (32) adapted to receive exhaust gases from the at least one opening (34) and impart at least one directional change to the received exhaust gases; the plate (36) at least partially defining at least one outlet opening (30) adapted to receive exhaust gases from the flow channel (32); wherein a secondary exhaust gas flow path is defined through the at least one opening (34) in the tubular component (20), the flow channel (32) defined by the plate (36), and the outlet opening (30) defined by the plate (36).  
	With respect to claim 17, Barriue teaches wherein the exhaust gases flow in an upstream direction due to the at least one directional change.  It is noted that at least some exhaust gas entering the volume #32 will flow in an upstream direction so as to completely fill the volume that is upstream of holes #34 I order to create enough pressure in volume #32 to force exhaust gas out through outlet #30, as is well known in the art.
	With respect to claim 18, Barriue teaches wherein a shape of the flow channel (32) is selected from one or more of a U-shape (clearly seen), an L-shape, a Z-shape, or a V-shape.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to vehicle exhaust system are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEREMY A LUKS/Primary Examiner, Art Unit 2837